Citation Nr: 0909056	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tachy brady syndrome 
with atrial fibrillation (hereafter "heart condition").  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his June 2005 VA Form 21-526 (Veteran's Application for 
Compensation and / or Pension), the Veteran stated that the 
Social Security Administration (SSA) determined that he was 
disabled due to his heart condition as of September 1, 1999.  
To date, there is no indication that VA has attempted to 
associate the SSA records with the claims folder.  Because 
the SSA's decision and the records upon which the agency 
based its determination are apparently relevant to VA's 
adjudication of his claim, VA is obliged to attempt to obtain 
and consider those records in adjudicating this appeal.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, the Board has no discretion and must remand this claim.

The Veteran's service treatment records (STRs) are 
unavailable.  The RO made numerous attempts to obtain them 
from the National Personnel Records Center (NPRC) and 
received negative replies in October 2005, February 2006, and 
February 2007.  In July 2007, the RO made a formal finding 
that the STRs were unavailable.  In April and May 2007, the 
RO sent the Veteran letters informing him that his STRs could 
not be retrieved, and provided him with an additional 10 days 
to furnish additional evidence.  

When a Veteran's STRs are not available, VA's duty to assist, 
and the Board's duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (are heightened).  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the [statutory duty to 
assist] also includes VA assistance in obtaining relevant 
records from private physicians when [the Veteran] has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 480, 483 (1992).  

The absence of some or all of his service treatment records 
does not obviate the need for the Veteran to have this 
medical nexus evidence linking his heart condition to his 
military service.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

In June 2005, the Veteran stated that a flight surgeon 
diagnosed him with an irregular heartbeat in 1966, when he 
tried to enroll in flying lessons.  The lack of STRs makes it 
impossible for the Board to verify this diagnosis.  As the VA 
has a heightened duty to assist the Veteran when his STRs are 
not of record, a remand is necessary so that the Veteran may 
undergo a VA examination for his heart condition.  Littke, 
1 Vet. App. at 90.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, directly from the SSA, 
complete copies of any medical records 
related to a claim asserted by the 
veteran for disability benefits from that 
agency, as well as a copy of any 
disability determination made by SSA.  
All attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.  

2.  The RO should schedule the Veteran 
for a VA heart examination to determine 
whether it is at least as likely as not 
that the Veteran has a heart disability 
that is related to or had its onset in 
service or developed within a year of his 
discharge.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should diagnose 
all heart disabilities found to be 
present as state whether it is at least 
as likely as not that the condition is 
related to or had its onset in service or 
developed within a year of his discharge 
in April 1967, i.e., by April 1968.  The 
examiner should provide a rationale and 
set forth all findings and conclusions in 
a legible report.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his attorney a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

